MeMILLAN, Judge.
The appellant was convicted of trafficking in cannabis and was sentenced to 17 years’ imprisonment. However, the trial court failed to impose the $25,000 fine which is mandated by § 20-2-80(1)(a), Code of Alabama (1975). That statute deals with sentencing for cases involving “trafficking in cannabis, cocaine, etc.” It states as follows (in pertinent part):
“Any person who knowing sells ... delivers, or brings into this state or who is knowingly in actual or constructive possession of in excess of one kilo or 2;2 pounds of cannabis is guilty of a felony, which felony shall be known as ‘trafficking in cannabis.’ If the quantity of cannabis involved:
“a. is in excess of one kilo or 2.2 pounds, but less than 2,000 pounds, such person shall be sentenced to a mandatory minimum term of imprisonment of three calendar years and to pay a fine of $25,000.00.”
Because the mandatory fine was not imposed by the trial court, this cause is remanded with orders for the $25,000 fine to be imposed.
REMANDED WITH INSTRUCTIONS.
All Judges concur.